        Case 5:15-cv-00834-D Document 212 Filed 11/08/18 Page 1 of 1




       IN THE UNITED STATES DISTRICT COURT FOR THE
              WESTERN DISTRICT OF OKLAHOMA

BARTON GERNANDT, et al.,                  )
                                          )
                  Plaintiffs,             )
                                          )    Case No. CIV-15-834-D
v.                                        )
                                          )    (Consolidated with
SANDRIDGE ENERGY, INC., et al.,           )    Case No. CIV-15-892-D
                                          )    Case No. CIV-15-1001-D)
                  Defendants.             )


                                JUDGMENT

      Pursuant to the Court’s Orders issued this date, judgment is entered in

favor of Defendants and against Plaintiffs.

      ENTERED this 8th day of November, 2018.
